337 F.2d 623
Jack HOWARD,v.ASSOCIATED TRANSPORT, INC., Appellant.TALANT TRANSFER COMPANYv.INTERSTATE MOTOR FREIGHT SYSTEM.
No. 14835.
United States Court of Appeals Third Circuit.
Argued Oct. 22, 1964.Decided Nov. 6, 1964.

William C. Walker, Dickie, McCamey, Chilcote & Robinson, Pittsburgh, Pa.  (H. A. Robinson, Bernard J. McAuley, Dickie, McCamey, Chilcote & Robinson, Pittsburgh, Pa., on the brief) for appellant.
Frank J. Kernan, Pittsburgh, Pa., (P. J. McArdle, Pittsburgh, Pa., on the brief), for Jack Howard.
V. C. Short, Kirkpatrick, Pomeroy, Lockhart & Johnson, Pittsburgh, Pa., for Talant Transfer Co.
Joseph S. D. Christof, McCloskey, Best & Leslie, Pittsburgh, Pa.  (Joseph R. Doherty, McCloskey, Best & Leslie, Pittsburgh, Pa., on the brief), for Interstate Motor Freight System.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
We find no prejudicial error arising out of the trial of this suit in the district court.  The judgment of that court will be affirmed.